Exhibit 10.2

 

Non-Employee Directors Compensation Summary

 

Effective May 23, 2005, the Executive Committee approved and the Board of
Directors ratified a modification to the Non-Employee Director fees to include
an annual cash retainer, an increase in the amount paid for attending Audit
Committee meetings and a decrease in the amount paid for attending meetings via
teleconference.  The revised Non-Employee Director fee schedule is listed below.

 

Annual Retainer

 

$25,000 per year beginning 2005

 

 

 

Board Meeting Fees

 

$2,500 for Board meetings

 

 

 

Committee Meeting Fees

 

$2,000 for Audit Committee meetings
$1,250 for committee meetings other than the Audit Committee

 

 

 

Scheduled Board/Committee Conference Calls

 

$500 per meeting

 

 

 

Annual Equity Grants

 

RSA’s valued at $40,000 at time of grant (based on 10 trading day average)
vesting 20%/30%/50% annually on terms consistent with prior years and subject to
terms of the Company’s 2002 Long Term Incentive Plan

 

--------------------------------------------------------------------------------